PER CURIAM.
The appellant George Winston and the appellee Joseph Abelow were stockholders of the appellee corporation which transacted business under a franchise initially owned by Winston and assigned by him to the corporation. By the judgment appealed from, the trial court determined the rights of the parties with respect to disputes between them arising from certain complicated dealings and transactions inci*110dent thereto. On consideration of the arguments presented, in the light of the record and briefs, we hold no reversible error has been shown.
Affirmed.